Exhibit 10.83

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

SECURITIES AND EXCHANGE COMMISSION,

 

                                                     Plaintiff,

 

                                    v.

 

MBIA INC.,

 

                                                     Defendant.

   : : : : : : : : : : :     

 

 

07 Civ. 658 (JGK)

 

 

CONSENT OF

DEFENDANT MBIA INC.

TO FINAL JUDGMENT

1. Defendant MBIA Inc. (“MBIA” or “Defendant”) waives service of a summons and
the complaint in this action, enters a general appearance, and admits the
Court’s jurisdiction over Defendant and over the subject matter of this action.

2. Without admitting or denying the allegations of the complaint (except as to
personal and subject matter jurisdiction, which Defendant admits), Defendant
hereby consents to the entry of the Final Judgment in the form attached hereto
(the “Final Judgment”) and incorporated by reference herein, which, among other
things, orders Defendant to pay disgorgement in the amount of $1, and a civil
penalty in the amount of $50,000,000 under Section 20(d) of the Securities Act
of 1933 and Section 21(d)(3) of the Securities Exchange Act of 1934, which may
be distributed pursuant to the Fair Fund provisions of Section 308(a) of the
Sarbanes-Oxley Act of 2002.

3. Defendant acknowledges that the civil penalty paid pursuant to the Final
Judgment may be distributed pursuant to the Fair Fund Provisions of
Section 308(a) of the Sarbanes-Oxley Act of 2002. Regardless of whether any such
Fair Fund distribution is made, the civil penalty shall be treated as a penalty
paid to the government for all purposes, including all tax purposes. To preserve
the deterrent effect of the civil penalty, Defendant agrees that it shall not,
after offset or reduction of any award of compensatory damages in any Related
Investor Action based on Defendant’s payment of disgorgement in



--------------------------------------------------------------------------------

this action, argue that it is entitled to, nor shall it further benefit by,
offset or reduction of such compensatory damages award by the amount of any part
of Defendant’s payment of a civil penalty in this action (“Penalty Offset”). If
the court in any Related Investor Action grants such a Penalty Offset, Defendant
agrees that it shall, within 30 days after entry of a final order granting the
Penalty Offset, notify the Commission’s counsel in this action and pay the
amount of the Penalty Offset to the United States Treasury or to a Fair Fund, as
the Commission directs. Such a payment shall not be deemed an additional civil
penalty and shall not be deemed to change the amount of the civil penalty
imposed in this action. For purposes of this paragraph, a “Related Investor
Action” means a private damages action brought against Defendant by or on behalf
of one or more investors based on substantially the same facts as alleged in the
Complaint in this action.

4. Defendant agrees that it shall not seek or accept, directly or indirectly,
reimbursement or indemnification from any source, including but not limited to
payment made pursuant to any insurance policy, with regard to any civil penalty
amounts that Defendant pays pursuant to the Final Judgment, regardless of
whether such penalty amounts or any part thereof are added to a distribution
fund or otherwise used for the benefit of investors. Defendant further agrees
that it shall not claim, assert, or apply for a tax deduction or tax credit with
regard to any federal, state, or local tax for any penalty amounts that
Defendant pays pursuant to the Final Judgment, regardless of whether such
penalty amounts or any part thereof are added to a distribution fund or
otherwise used for the benefit of investors.

5. Defendant waives the entry of findings of fact and conclusions of law
pursuant to Rule 52 of the Federal Rules of Civil Procedure.

6. Defendant waives the right, if any, to a jury trial and to appeal from the
entry of the Final Judgment.

 

2



--------------------------------------------------------------------------------

7. Defendant enters into this Consent voluntarily and represents that no
threats, offers, promises, or inducements of any kind have been made by the
Commission or any member, officer, employee, agent, or representative of the
Commission to induce Defendant to enter into this Consent.

8. Defendant agrees that this Consent shall be incorporated into the Final
Judgment with the same force and effect as if fully set forth therein.

9. Defendant waives service of the Final Judgment and agrees that entry of the
Final Judgment by the Court and filing with the Clerk of the Court will
constitute notice to Defendant of its terms and conditions. Defendant further
agrees to provide counsel for the Commission, within thirty days after the Final
Judgment is filed with the Clerk of the Court, with an affidavit or declaration
stating that Defendant has received and read a copy of the Final Judgment.

10. Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims
asserted against Defendant in this civil proceeding. Defendant acknowledges that
no promise or representation has been made by the Commission or any member,
officer, employee, agent, or representative of the Commission with regard to any
criminal liability that may have arisen or may arise from the facts underlying
this action or immunity from any such criminal liability. Defendant waives any
claim of Double Jeopardy based upon the settlement of this proceeding, including
the imposition of any remedy or civil penalty herein.

11. Defendant understands and agrees to comply with the Commission’s policy “not
to permit a defendant or respondent to consent to a judgment or order that
imposes a sanction while denying the allegation in the complaint or order for
proceedings.” 17 C.F.R. § 202.5. In compliance with this policy, Defendant
agrees not to take any action or to make or permit to be made any public
statement denying, directly or indirectly, any allegation in the complaint or
creating the impression that the complaint is without factual basis. If
Defendant breaches this agreement, the Commission may petition the Court to
vacate the Final Judgment and restore this action to its active docket. Nothing
in this paragraph affects Defendant’s: (i) testimonial obligations; or
(ii) right to take legal or factual positions in litigation or other legal
proceedings in which the Commission is not a party.

 

3



--------------------------------------------------------------------------------

12. Defendant hereby waives any rights under the Equal Access to Justice Act,
the Small Business Regulatory Enforcement Fairness Act of 1996, or any other
provision of law to pursue reimbursement from the United States, or any agency
or any official of the United States acting in his or her official capacity, of
attorney’s fees or other fees, expenses, or costs expended by Defendant to
defend against this action. For these purposes, Defendant agrees that Defendant
is not the prevailing party in this action since the parties have reached a good
faith settlement.

13. Defendant agrees that this Court shall retain jurisdiction over this matter
for the purpose of enforcing the terms of the Final Judgment.

14. Defendant agrees that the Commission may present the Final Judgment to the
Court for signature and entry without further notice.

 

MBIA INC. By:  

/s/ Ram David Wertheim

  Ram David Wertheim   General Counsel and Secretary

On Dec. 15, 2006, Ram D. Wertheim, a person known to me, personally appeared
before me and acknowledged executing the foregoing Consent with full authority
to do so on behalf of MBIA Inc. as its General Counsel & Secretary.

 

/s/ Amy R. Gonch

Notary Public Commission expires: 9/6/10

 

4



--------------------------------------------------------------------------------

Approved as to form:

 

/s/ John H. Hall

John H. Hall Debevoise & Plimpton LLP 919 Third Avenue New York, N.Y. 10022
(212) 909-6591 Attorneys for Defendant

5